Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim, 2, “a closed end of said inlet channel” is introduced twice.  It is believed that the second occurrence should instead refer to “a closed end of said outlet channel”.  
	Also in claim 2, there is insufficient antecedent basis for “said second circumferential wall” (lines 15-16).
Also in claim 2, there is insufficient antecedent basis in the claim for “the second valve”, which is recited near the end of claim 2.  	
Regarding claim 4, it is unclear whether “the second valve” of claim 2 is the same as “a matching second sleeve valve” introduced in claim 4.  


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Jennings (US 2008/0142747).

Jennings discloses:

2. A valve assembly comprising: 
a sleeve valve comprising:
an outer housing (14) having an inlet (on the left side thereof, FIG 2) by which fluid is introducible into an interior of said housing and an outlet (on the right side thereof, FIG 2) by which said fluid is exhaustible from said housing;
an inlet channel (26) extending further into the interior of the housing from the inlet thereof to a closed end (on the left side of 24) of said inlet channel situated opposite of the inlet of the housing;

an outlet channel (28) extending further into the interior of the housing from the outlet thereof to a closed end of said inlet channel (as understood, on the right side of 24) situated opposite to the outlet of the housing;
a first set of one or more perforations (30) in said first circumferential wall;
a second set of one or more perforations (32) in said second circumferential
wall (the portion of 18 defining 28 and 32);
a resiliently expandable sleeve (16) disposed around the first and second circumferential walls within the interior of the outer housing in a position overlying said first and second sets of perforations (see FIG 2);
an expansion gap (48) between said resiliently expandable sleeve and interior wall surfaces of the housing (see FIG 2) to accommodate expansion of said sleeve outwardly from the first and second circumferential walls to open up said first and second sets of perforations (i.e., when the valve opens); and
a charging port (50) opening into the interior of the housing and communicating with the expansion gap therein to enable pressurization of said expansion gap, whereby
the sleeve is expandable off of the first and second circumferential walls to open up the first and second sets of one more perforations when an inlet pressure in the inlet channel exceeds a charge pressure in the expansion gap to enable fluid flow between the inlet and outlet channels via the first and second sets of perforations (see para. 0051); and
a pre-loaded expansion vessel (58) connected to the charge port of the sleeve valve (via 62) to pressurize the expansion gap inside the valve housing of the sleeve valve, and thereby prevent opening of the second valve until the inlet channel of the second valve achieves greater pressure than said pre-loaded expansion vessel (paragraphs 0051, 0053).
3.    The valve assembly of claim 2 wherein the sleeve valve is installed in a discharge line running from an outlet of a pump or compressor (see FIG 3, where a discharge line runs from pump 57 to 56, and from 56 to the sleeve valve).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings (US 2008/0142747) in view of Ratz (US 7,077,160).

Jennings discloses the invention as claimed with exception to a matching second sleeve valve installed in a bypass line of said pump or compressor.  Ratz teaches that it was known in the art at the time of invention to use a matching second valve (34, which matches outlet valve 36) in a bypass line 26 of a similar pump 16.  To allow fluid to be bypass the outlet while Jenning’s pump is operating, it would have been obvious as of the effective filing date to .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratz (US 7,077,160) in view of Clark (US 7,665,713).
Ratz discloses:
5.    A valve installation comprising:
a first valve (34) installed in a bypass line (26) of a pump (16), and a second valve (36) installed in a discharge line running from an outlet of said pump.  
Ratz does not disclose the structure of the valves as claimed. 

Clark teaches that it was known to form a valve as a sleeve valve comprising:
an outer housing (18) having an inlet (18a) by which fluid is introducible into an interior of said housing and an outlet (18b) by which said fluid is exhaustible from said housing;
an inlet channel (inside of 12a) extending further into the interior of the housing from the inlet thereof to a closed end (at the right side of 12a) of said inlet channel situated opposite of the inlet of the housing;
a first circumferential wall (defining openings 14 in 12a) surrounding said inlet channel between the closed end thereof and the inlet of the housing;
an outlet channel (inside of 12b) extending further into the interior of the housing from the outlet thereof to a closed end (the left side of 12b) of said outlet channel situated opposite to the outlet of the housing;
a second circumferential wall (defining openings 14 in 12b) surrounding said outlet channel between the closed end thereof and the outlet of the housing;
a first set of one or more perforations (14 of 12a) in said first circumferential wall;
a second set of one or more perforations (14 in 12b) in said second circumferential wall;

an expansion gap (19) between said resiliently expandable sleeve and interior wall surfaces of the housing (18) to accommodate expansion of said sleeve outwardly from the first and second circumferential walls to open up said first and second sets of perforations (when the valve opens, the sleeve flexes away from the perforated walls); and
a charging port (28) opening into the interior the housing and communicating with the expansion gap therein to enable pressurization of said expansion gap (as shown in FIG 6, and described at col. 5 line 46 to col. 6 line 5);
wherein the sleeve is expandable off of the first and second circumferential walls to open up the first and second sets of one more perforations when an inlet pressure in the inlet channel exceeds a charge pressure in the expansion gap (due to the pilot valve assuming the position of FIG 5, which decreases pressure in the expansion gap, described at col. 5 line 46 to col. 6 line 5) to enable fluid flow between the inlet and outlet channels via the first and second sets of perforations (when the valve is open, fluid flows as such).

	To physically embody the generically-disclosed valves 34, 36 and control fluid flow there through as required of Ratz, it would have been obvious as of the effective filing date to use matching sleeve valves as claimed by Applicant and as taught by Clark, for each of Ratz’ valves 34 and 36.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurz (US 8,506,259) in view of Clark (US 7,665,713).
Kurz discloses:
5.    A valve installation comprising:
a first valve (48) installed in a bypass line (50) of a compressor (12), and a second valve (20) installed in a discharge line (16) running from an outlet of said compressor.  


Clark teaches that it was known to form a valve as a sleeve valve comprising:
an outer housing (18) having an inlet (18a) by which fluid is introducible into an interior of said housing and an outlet (18b) by which said fluid is exhaustible from said housing;
an inlet channel (inside of 12a) extending further into the interior of the housing from the inlet thereof to a closed end (at the right side of 12a) of said inlet channel situated opposite of the inlet of the housing;
a first circumferential wall (defining openings 14 in 12a) surrounding said inlet channel between the closed end thereof and the inlet of the housing;
an outlet channel (inside of 12b) extending further into the interior of the housing from the outlet thereof to a closed end (the left side of 12b) of said outlet channel situated opposite to the outlet of the housing;
a second circumferential wall (defining openings 14 in 12b) surrounding said outlet channel between the closed end thereof and the outlet of the housing;
a first set of one or more perforations (14 of 12a) in said first circumferential wall;
a second set of one or more perforations (14 in 12b) in said second circumferential wall;
a resiliently expandable sleeve (16) disposed around the first and second circumferential walls within the interior of the outer housing in a position overlying said first and second sets of perforations (see FIG 4);
an expansion gap (19) between said resiliently expandable sleeve and interior wall surfaces of the housing (18) to accommodate expansion of said sleeve outwardly from the first and second circumferential walls to open up said first and second sets of perforations (when the valve opens, the sleeve flexes away from the perforated walls); and
a charging port (28) opening into the interior the housing and communicating with the expansion gap therein to enable pressurization of said expansion gap (as shown in FIG 6, and described at col. 5 line 46 to col. 6 line 5);
wherein the sleeve is expandable off of the first and second circumferential walls to open up the first and second sets of one more perforations when an inlet pressure in the inlet channel exceeds a charge pressure in the expansion gap (due to the pilot valve assuming the position of FIG 5, which decreases pressure in the expansion gap, 

	To physically embody the generically-disclosed valves 48, 20 and control fluid flow there through as required of Kurz, it would have been obvious as of the effective filing date to use matching sleeve valves as claimed by Applicant and as taught by Clark, for each of Kurz’ valves 48 and 20.

Allowable Subject Matter
Claim 1 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
3/9/2021